Title: To James Madison from Joseph Kent, 26 July 1813 (Abstract)
From: Kent, Joseph
To: Madison, James


26 July 1813, “House of Representatives.” “About a year ago, I delivered you several letters from the most respectable characters in Maryland [not found], recommending Mr. Wm. G. D. Worthington as a proper person to be appointed Judge advocate in the army. That appointment having been filled, I must beg leave to mention Mr. W. to you as a fit person to be made U. States Attorney for some of the districts. Mr. W. is a loyal character of considerable eminence, personally attatched to you & has been an undeviating supporter of your administration. Should it not be too troublesome to you to refer ⟨to⟩ those testimonials, before alluded to, in favour of Mr. W. I feel confident, from this perusal, that you will concur with me in the opinion of Mr. Ws. fitness for the station, I have presumed to ask for him.
“Mr. W. was recommended to you in the papers above mentioned, by the Republican part of Md. delegation here, by the President of the senate & several of its members, & the Speaker of the House of Representatives of the State of Md., & by the Govern⟨or⟩ & Council of the state.”
